Neither of the exceptions claimed by the respondents appears to have been intended (nor was either sufficient) to cast doubt on the validity of the judge’s finding, which is dispositive of the respondents’ claim (s) of “prescriptive rights” or of “rights of prescription,” that “they [the respondents] have not used the pond uninterruptedly for over twenty years.” See G. L. c. 187, § 2. No question of “dedication of rights to the general public” was raised by or open under the pleadings.

Exceptions overruled.